Citation Nr: 0122465	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  95-37 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
neurological deficits of the right elbow.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right shoulder disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January to October 
1962.

This appeal arose from an April 1995 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for neurological deficits of the right elbow 
pursuant to 38 U.S.C.A. § 1151.  A rating action issued in 
April 1996 found that the claim for entitlement to 
compensation for a right shoulder disability under the 
provisions of 38 U.S.C.A. § 1151 was not well grounded.  It 
also continued to deny entitlement to compensation for 
neurological deficits of the elbow.  An August 1996 rating 
action confirmed these denials.  In April 1997, the veteran 
testified at a personal hearing at the RO.  In January 1998, 
the claim for compensation pursuant to 38 U.S.C.A. § 1151 for 
a right shoulder disability was denied after a review of the 
claim on the merits.  In June 1998, the issue of entitlement 
to compensation under 38 U.S.C.A. § 1151 for neurological 
deficits of the right elbow was remanded by the Board of 
Veterans' Appeals (Board) for additional development.  In 
November 2000, the RO issued a decision which continued to 
deny the claims for compensation for neurological deficits of 
the right elbow and a right shoulder disability pursuant to 
38 U.S.C.A. § 1151.  


FINDINGS OF FACT

1.  There is no evidence of record which indicates that the 
veteran suffers from additional disability, namely 
neurological deficits of the right elbow, as a result of 
treatment at a VA facility.

2.  The veteran's right shoulder disability was not the 
result of treatment or examination received at a VA facility.


CONCLUSION OF LAW

1.  The criteria for entitlement for compensation for 
neurological deficits of the right elbow pursuant to 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 3.159).

2.  The veteran lacks entitlement under the law to 
compensation for a right shoulder disability pursuant to 
38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 3.159).  
Specifically, the RO has afforded the veteran five 
comprehensive VA examinations during the pendency of this 
appeal and has obtained the pertinent treatment records 
referred to by the veteran.  The VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has also been met.  See 38 U.S.C.A. § 5103 (West Supp. 2001).  
The RO informed him of the need for such evidence in the 
statement of the case and various supplemental statements of 
the case sent to him and his representative.  He was also 
informed of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103(A) in December 2000. While the Board notes 
that the Secretary has recently promulgated regulations to 
further implement the guidelines set forth in the VCAA, the 
Board's review of those regulations does not reveal any 
additional notice and/or development requirements that have 
not already been accomplished or that an additional 
examination is necessary to evaluate this claim.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  Thus, the Board 
finds that this matter has been sufficiently developed 
pursuant to the VCAA and the regulations promulgated thereto.

38 U.S.C.A. § 1151 provides that a veteran who had been 
injured as the result of VA medical or surgical treatment, 
and not as a result of the veteran's own willful misconduct, 
shall be awarded compensation if that injury results in 
additional disability, in the same manner as if such 
disability were service-connected.

The Board notes that in Brown v. Gardner, 115 S. Ct. 552 
(1994), the U.S. Supreme Court held that 38 C.F.R. 
§ 3.358(c)(3) was not consistent with the plain language of 
38 U.S.C.A. § 1151 with respect to the presence of the fault 
or accident requirement.  However, the validity of the 
remainder of the implementing regulation was not questioned.  
See Gardner, 115 S. Ct. 552, 556, n.3 (1994).

The remaining relevant sections of 38 C.F.R. § 3.358 (1994), 
provide that in determining whether additional disability 
exists following medical or surgical treatment, the physical 
condition for which the beneficiary sought treatment will be 
compared with the physical condition resulting from the 
disease or injury on which the claim for benefits is based.  
See 38 C.F.R. § 3.358(b)(1), (b)(1)(i), (ii) (1994).  The 
regulation further provides that compensation is not payable 
for the continuance or natural progress of the disease or 
injury for which surgical treatment was authorized.  
38 C.F.R. § 3.358(b)(2) (1994).  Furthermore, in determining 
whether such additional disability resulted from disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of (in this case) surgical treatment, 
the following consideration will govern:  It will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1) (1994).

In March 1995, VA issued an interim final rule amending 
38 C.F.R. § 3.358 (1994).  In pertinent part, 38 C.F.R. 
§ 3.358(c)(3) was revised to read as follows:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether the treatment 
would in fact be administered.

60 Fed. Reg. 14.222 (1995) (codified at 38 C.F.R. 
§ 3.358(c)).

Pursuant to 38 U.S.C.A. § 1151, an appellant is entitled to 
compensation for additional disability from which she/he 
currently suffers which is found to result from other than a 
certain or close to certain result of the treatment or 
necessary consequence of the treatment.  

For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  A 
showing of negligence or fault is necessary for recovery for 
claims filed on or after October 1, 1997.  See 38 U.S.C.A. 
§ 1151 & Supp. 1999.  In the instant case, the veteran filed 
his claim in October 1991; therefore he is not required to 
show fault or negligence in medical treatment in order to be 
awarded compensation pursuant to 38 U.S.C.A. § 1151.


Neurological deficits of the right elbow

The evidence of record indicates that the veteran was seen at 
a VA facility in March 1990 so that blood could be drawn to 
check his blood sugar levels.  The VA personnel had 
difficulty in locating a vein from which to draw blood and 
several unsuccessful attempts were made.  On March 21, 1990, 
he was seen for a painful swelling over the right antecubital 
fossa which had been present since the time of the blood 
draw.  He was hospitalized between March 21 and 24, 1990 for 
the drainage of an abscess.

An August 1993 VA x-ray of the veteran's right elbow showed 
degenerative lipping of the articular margins of the elbow.  
In December 1994, the veteran complained of intermittent 
right arm weakness.  He stated that this had been present 
ever since an injury suffered in 1975.  There was no numbness 
associated with this weakness.  There was no indication of 
diabetic neuropathy, cervical radiculopathy or brachial 
plexus neuropathy.  His symptoms appeared to be consistent 
with adult onset diabetes.  

During a March 1995 VA examination, the veteran recounted his 
history of developing an infection following the drawing of 
blood by VA and his treatment for the subsequent abscess.  He 
noted that ever since this incident, he had had pain around 
the elbow.  It was noted that he was an insulin dependent 
diabetic.  During an April 1995 VA hospitalization for right 
shoulder surgery, it was noted that he was neurovascularly 
intact in the right upper extremity and hand, including the 
ulnar, median, radial and axillary nerves.

The veteran was examined by VA in December 1995.  He stated 
that ever since he had had the blood drawn in 1990, he had 
had intermittent episodes of tingling in the hand and in the 
right forearm with certain movements, especially with 
gripping objects.  This would be relieved by movement of the 
hand.  While he had discomfort in the arm, he was able to 
carry out the normal activities of daily living.  The 
physical examination noted fairly good range of motion of the 
right elbow.  He displayed full extension of the elbow and 
good flexion and rotation.  He complained of intermittent 
episodes of tingling in all fingers in the right hand, 
particularly with gripping.  The diagnosis was trauma 
associated with needle stick with subsequent infection and 
surgery.  An examination of the hand noted that sensation in 
the right upper extremity was intact.  Reflexes were equal 
and active.  There was some atrophy of the right arm.  He 
displayed a decrease in external rotation of the right 
forearm (45 degrees on the right, 60 degrees on the left).

The veteran testified at a personal hearing at the RO in 
April 1997.  He stated that his right elbow hurt, that it 
felt like needles were pressed into it.  He said that he had 
no vein there, that he had no circulation into the hand.  

VA afforded the veteran an examination in August 1998.  The 
examiner commented that the veteran hardly complained of 
right arm weakness until it was pointed out to him; then he 
stated that he had weakness of the whole right upper 
extremity from the wrist to the shoulder.  A surgical scar 
along the anterior medial aspect of the elbow was noted, as 
were multiple needle injection scars from intravenous use of 
speed.  The neurological examination noted slight weakness of 
right hand grip with power of 4+/5.  There was similar 
weakness in right wrist flexion-extension and right elbow 
flexion-extension.  The impression was alleged right arm 
injury from VA personnel.  The examiner commented that the 
veteran had had blood drawn from the anterior median area of 
the elbow; the only nerve in this vicinity was the median 
nerve.  However, median nerve injury would not cause the 
diffuse weakness that he complained of.  Two prior EMG's and 
two prior NCV studies of the right upper extremity had shown 
no evidence of denervation potentials in any of the muscles.  
This evidence supported a finding that the weakness 
complained of was psychogenic in origin, not neurogenic.

VA re-examined the veteran in November 1999.  He again 
complained of weakness in the right arm.  Strength in both 
upper extremities was noted to be 5/5.  He had minimal muscle 
atrophy of the right upper extremity of a diffuse nature 
affecting the whole extremity.  No fasciculations were noted.  
He had mild weakness with dorsiflexion and palmar flexion of 
the right wrist and with elbow extension.  Reflexes were 
trace in the right brachioradialis and 1+ on the left.  The 
sensory examination showed a decrease to pinprick in all 
fingers of the right hand.  He displayed good coordination in 
fine movements of the fingers of both hands.  The impression 
was history of injury to the right arm secondary to multiple 
needle stick.  The examiner felt that the right upper 
extremity complaints were related to right ulnar and median 
nerve injuries.

A VA examination was performed in February 2000.  It was 
noted that the needle stick had been performed on the 
anterior median aspect of the right elbow.  The nerve in this 
region is the median nerve.  The veteran was noted to have 
diffuse weakness in the right upper extremity and muscle 
atrophy, which could not be explained by a median nerve 
injury.  This type of weakness could be explained by brachial 
plexopathy, but he had no injury to the brachial plexus at 
the time of the needle stick.  The median nerve neuropathy in 
the right hand (for which he is already service-connected) is 
probably due to the needle stick.  However, the stocking 
glove distribution decrease was probably due to peripheral 
neuropathy.  

After reviewing the evidence of record, it is found that 
entitlement to compensation for neurological deficits of the 
right elbow pursuant to 38 U.S.C.A. § 1151 are not warranted.  
In the instant case, the evidence does not show that the 
veteran's additional disability, namely his complaints of 
diffuse weakness of the right upper extremity, are related to 
the needle stick and the subsequent infection treated by VA 
in March 1990.  Rather, the evidence, to include the VA 
examinations conducted in August 1998 and February 2000, 
indicated that there was no damage to the brachial plexus at 
the time of the needle stick, which the most likely source of 
his complaints of diffuse weakness.  Moreover, the August 
1998 examination suggested that the veteran's complaints were 
psychogenic not neurogenic in origin.  In any event, there is 
no evidence of record that his complaints of right upper 
extremity weakness are related to the needle stick in March 
1990.  While the veteran may believe that such a relationship 
exists, he is not competent, as a layperson, to render an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for neurological deficits of 
the right elbow under the provisions of 38 U.S.C.A. § 1151.

Right shoulder disability

The veteran has claimed that he suffers from a right shoulder 
disability that had its onset following an altercation with a 
VA security guard in 1991.  He indicated that he was at a VA 
facility for follow-up treatment for a left shoulder injury, 
when the security guard grabbed his right arm and twisted it 
behind his back.  Therefore, he believes that compensation 
pursuant to 38 U.S.C.A. § 1151 should be awarded for the 
resultant right shoulder disorder.

The veteran provided a copy of a letter written in March 1992 
by the Fresno Medical Center Director.  It noted that an 
incident involving the veteran had been investigated.  While 
it was noted that differences of opinion were common, he 
apologized to the veteran for any convenience.  No details 
about the incident were referred to.

The VA treatment reports of record do show that the veteran 
has been treated for complaints of right shoulder pain.  An 
August 1993 x-ray report showed that the lateral aspect of 
the clavicle was missing, as might be seen with the surgical 
residuals of a resection.  There were no other significant 
abnormalities.  At the time of the March 1995 VA examination, 
he indicated that he had been involved in a motorcycle 
accident in 1970, at which time he injured his right 
shoulder.  He had several surgeries following this injury.  
In 1991, he stated that the shoulder was re-injured when a 
security guard twisted the arm behind his back, causing him 
to suffer a right rotator cuff injury.  He said that ever 
since this 1991 injury he had had constant pain around the 
shoulder with limitation of motion.  In April 1995, he 
underwent a right shoulder arthroscopy and open debridement 
for pain syndrome and possible impingement.  

The veteran was examined by VA in December 1995.  He 
indicated at that time that he had begun to suffer from acute 
right shoulder pain in 1993, although he could not recall a 
specific injury.  He referred to undergoing multiple 
surgeries for this disorder.  The physical examination found 
healed incision scars over the top and anterior aspects of 
the right shoulder with palpable absence of the distal third 
of the right clavicle.  He had discomfort on all ranges of 
motion.  The diagnosis was history torn right rotator cuff, 
post-operative.  During an examination of the right hand, he 
indicated that he had first had trouble with his right 
shoulder following a motor vehicle accident in 1970.  Since 
that time, he had undergone six surgeries on the shoulder.  
He indicated that in 1993 he had been grabbed by a VA 
security guard, who twisted his right arm behind his back; he 
then underwent two additional surgeries.  The physical 
examination noted multiple operative scars about the right 
shoulder with good cosmetic appearance.  He had generalized 
low grade tenderness about the right shoulder and slight 
crepitation.  There was some limitation of motion (flexion 
was limited to 150 degrees; internal rotation was to 45 
degrees bilaterally; and external rotation was to 45 degrees 
on the right and to 65 degrees on the left).  The examiner 
could offer no opinion as to when the right shoulder 
complaints had begun because the claims file had been 
unavailable at the time of the examination.

The veteran testified at a personal hearing at the RO in 
April 1997.  He said that the VA personnel had called 
security because he gone to the second floor to look for a 
doctor after he had been told not to.  A security guard 
grabbed his right arm and twisted it behind his back; he was 
kept in security for two hours.  He indicated that he had 
been unable to find any of the police reports concerning this 
incident; in fact, he said that he been told that they had 
all disappeared.

In August 1998, VA re-examined the veteran.  He had four 
scars on the anterior aspect of the right shoulder.  There 
was weakness on right shoulder abduction.  Shoulder joint 
movements were slightly limited in full abduction, but 
rotation was performed quite well bilaterally.  There was 
minimal to slight weakness of all three joints of the right 
upper extremity, but this did not correspond to any 
particular nerve supply and was considered to be psychogenic 
in origin.  There was minimal atrophy of the right upper 
extremity muscles of a diffuse nature affecting the whole 
upper extremity.  This was considered to be diffuse atrophy 
rather than localized atrophy of any neurogenic origin.  
There was no evidence of fasciculations.  The sensory 
examination found glove and stocking hypalgesia to pinprick 
in all four extremities up to the level of the elbows and 
knees suggesting polyneuropathy.  The impressions were 
diabetic polyneuropathy resulting in reduced or loss of 
reflexes, glove and stocking hypalgesia; alleged right arm 
injury to the right shoulder and right elbow from VA 
personnel; and psychogenic weakness of the right upper 
extremity from the shoulders to the fingers, not 
corresponding to any neurological distribution.

The examiner went on to state that the veteran's complaints 
of right arm weakness did not appear to be related to the 
needle stick performed in 1990.  The median nerve was the 
only nerve at the site of the needle stick and his symptoms 
were not restricted to the median nerve.  While he has 
complained of right arm weakness, he was able to work as a 
tow truck operator from at least 1990 to 1992.  Two EMG's and 
two NCV studies of the right upper extremity showed no 
evidence of denervation potentials in any of the muscles.  
This argued against a neurogenic source for his complaints of 
right arm weakness and supported a finding that the 
complaints were psychogenic in origin.  

Another VA examination was afforded the veteran in August 
2000.  He stated that he had been struck by a car while 
riding a motorcycle in 1970; he had fractured his clavicle at 
that time.  He underwent four subsequent surgeries due to 
problems with the acromioclavicular joint.  He referred to an 
altercation with a VA security guard, when his right arm was 
twisted behind his back.  He complained of decreased range of 
motion in the right shoulder.  The examination noted multiple 
scars about the right shoulder, which were well healed and 
nontender.  Range of motion was given right over left: 
abduction 9/170; forward flexion 90/170; external rotation 
95/80; and internal rotation 90/90.  He displayed 4/5 
strength.  Abduction and forward flexion appeared to be 
limited by pain or weakness.  Placing the right arm across 
the chest to the acromioclavicular joint caused popping in 
the right shoulder.  Impingement tests caused popping 
predominantly in the area of the proximal clavicle.  The 
diagnosis was status post bilateral shoulder problems.



It is found that compensation for the veteran's right 
shoulder complaints under 38 U.S.C.A. § 1151 must be denied.  
The law in this case is dispositive.  There is no indication 
in the record that the veteran suffered additional disability 
because of VA medical treatment services.  Rather, the 
evidence indicates that his shoulder may have been re-injured 
by a VA security guard during an attempt to subdue him; thus, 
this injury was only coincidental with the act of seeking 
treatment for his left shoulder and was not the result of any 
treatment.  

Under 38 U.S.C.A. § 7104(c), the Board is bound in its 
decisions by the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  In VAOPGCPREC 1-
99 (Feb. 16, 1999), the VA General Counsel determined that 38 
U.S.C.A. § 1151 authorizes compensation only for disability 
resulting from the treatment or examination itself at a VA 
facility, and not for disability due to such intervening 
causes as an intentional tort; remedies for such acts are 
beyond the scope of section 1151.  See also Sweitzer v. 
Brown, 5 Vet. App. 503, 505 (1993) (section 1151 does not 
address disabilities that are merely coincidental with the 
receipt of VA treatment or which are not the result of 
actions by the VA); VAOPGCPREC 7-97 (Jan. 29, 1997) (section 
1151 does not cover injuries which were merely incurred 
during or coincident with hospitalization but not as a result 
of hospitalization). Therefore, the veteran has not 
established that he is entitled under the law to the benefit 
sought; as such, the claim must be denied as there is an 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Service connection for a neurological deficit of the right 
elbow under the provisions of 38 U.S.C.A. § 1151 is denied.

Service connection for a right shoulder disability under the 
provisions of 38 U.S.C.A. § 1151 is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

